                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                             NORTHWESTERN DIVISION

Steven Digges and Cheri Digges,              )
                                             )       ORDER ADOPTING AMENDED
              Plaintiffs,                    )       SCHEDULING/DISCOVERY PLAN
                                             )
       vs.                                   )
                                             )
Helmerich & Payne International Drilling     )
Co.; RM Oil Field Services, LLC; and         )
Swanson Oilfield Services Inc.;              )
                                             )
                                             )       Case No. 4:15-cv-051
              Defendants.                    )


       Before the court is a Stipulation to Amend the Scheduling/Discovery Plan filed by the parties

on November 28, 2018. The court ADOPTS the amended plan (Doc. No. 99) and ORDERS the

existing Scheduling/Discovery Plan AMENDED as follows:

       1.     The parties shall have until January 15, 2019, to complete fact discovery and

              to file discovery motions.

       2.     Plaintiffs shall provide the names of expert witnesses and complete reports by

              January 15, 2019.

       3.     Defendants shall provide the names of expert witnesses and complete reports

              by February 15, 2019.

       Dated this 29th day of November, 2018.

                                             /s/ Charles S. Miller, Jr.
                                             Charles S. Miller, Jr., Magistrate Judge
                                             United States District Court



                                                 1
